 1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
 2                                                                      EASTERN DISTRICT OF WASHINGTON


 3                                                                       Oct 15, 2018
 4                                                                           SEAN F. MCAVOY, CLERK


 5                            UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7   DONALD RAY WRIGHT,
                                                         No.   2:13-CR-0008-WFN-41
 8                             Movant,
                                                         ORDER DENYING § 2255 MOTION
 9          -vs-
10   UNITED STATES OF AMERICA,
11                             Respondent.
12
13         Before the Court is Movant's 28 U.S.C. § 2255 Motion to Vacate, Set Aside or Correct
14   Sentence. (ECF Nos. 4234 and 4400). The Motion is submitted by Mr. Wright, who is
15   appearing pro se in these proceedings.
16                                       BACKGROUND
17         Mr. Wright was indicted in a multi-defendant Indictment on January 25, 2013, for
18   conspiracy to distribute oxycodone hydrochloride and attempted possession with intent to
19   distribute oxycodone hydrochloride. Indictment, ECF No. 1. Mr. Wright pled guilty to the
20   conspiracy count. ECF No. 2071. In his plea agreement, Mr. Wright stipulated and agreed
21   that the facts were accurate. Plea Agreement, ECF No, 2071. The fact section details Mr.
22   Wright's involvement in oxycodone distribution, including his cell phone contacts and
23   conversations with several co-defendants related to Oxycontin trafficking as well as receipt
24   of a packages containing Oxycontin. Id at 9 – 12.
25                                         DISCUSSION
26         The statute provides that only if the Motion, file and records "conclusively show that
27   the movant is entitled to no relief" may the Court summarily dismiss the Motion without
28   sending it to the United States Attorney for response. 28 U.S.C. § 2255(b). The Rules



     ORDER ON § 2255 MOTION - 1
 1   regarding Section 2255 Proceedings similarly state that the Court may summarily order
 2   dismissal of a 2255 motion without service upon the United States Attorney only "if it
 3   plainly appears from the motion, and any attached exhibits, and the record of prior
 4   proceedings that the movant is not entitled to relief, the judge must dismiss the motion and
 5   direct the clerk to notify the moving party." Rule 4(a), RULES-SECTION 2255 PROCEEDINGS.
 6   Thus when a movant fails to state a claim upon which relief can be granted or when the
 7   motion is incredible or patently frivolous, the district court may summarily dismiss the
 8   motion. Cf. United States v. Burrows, 872 F.2d 915, 917 (9th Cir. 1989); Marrow v. United
 9   States, 772 F.2d 525, 526 (9th Cir. 1985).
10         To gain relief, Mr. Wright must establish that (1) he is in custody under a sentence of
11   this federal court; (2) his request for relief was timely; and (3) the court lacked either
12   personal or subject matter jurisdiction, the conviction or sentence is unconstitutional, the
13   conviction or sentence violates federal law, or the sentence or judgment is otherwise open
14   to collateral attack. 28 U.S.C. § 2255. Mr. Wright has met the first two requirements. Mr.
15   Wright argues several grounds in support the third prong.
16         First, Mr. Wright argues that the Indictment was deficient because it allegedly fails to
17   allege the drug type. This is inaccurate. The Indictment clearly lists the drug type as well
18   as the form of the drug and cites to the pertinent statute. Indictment, ECF No. 1. (The Grand
19   Jury Charges that Donald Wright agreed to commit "conspiracy to distribute a mixture or
20   substance containing a detectable amount of oxycodone hydrochloride, an opiate and
21   Schedule II controlled substance, pursuant to 21 U.S.C. § 812(c), specifically in the form of
22   pills containing oxycodone hydrochloride, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C),
23   all in violation of 21 U.S.C. § 846.")
24         Second, Mr. Wright alleges he was improperly sentenced under §841(b)(1)(A) and
25   subject to a mandatory minimum of 120 months. Again, this is inaccurate. According to
26   Mr. Wright's judgment he was sentenced under § 841(b)(1)(C). Judgment, ECF No. 2615.
27   The Statement of Reasons indicates that "no count of conviction carries a minimum
28   sentence," but was subject to a guideline range of 292 – 365. ECF No. 2616. The guideline


     ORDER ON § 2255 MOTION - 2
 1   range exceeds the statutory maximum, so the Court did not sentence Mr. Wright to a
 2   guideline range sentence, but instead imposed the parties' agreed sentence.
 3         Third, Mr. Wright argues that his sentence was improper because it was enhanced
 4   based on drug quantity. Mr. Wright's guideline range was properly calculated based on the
 5   drug quantity, however; the Court did not enhance Mr. Wright's sentence, nor was Mr.
 6   Wright subject to a mandatory minimum sentence. Drug quantity need not be proven
 7   beyond a reasonable doubt for the purposes of Guideline calculations; quantity only needs
 8   to be proven by a preponderance of evidence. Drug quantity does need to be proven beyond
 9   a reasonable doubt if a defendant is subject to a statutory mandatory minimum. However,
10   the type of drug Mr. Wright distributed does not trigger any mandatory minimum sentence
11   regardless of the quantity. Therefore, the Government had no obligation to prove the drug
12   quantity beyond a reasonable doubt.
13         Lastly, Mr. Wright argues his counsel was ineffective. He bases his allegation on
14   counsel's failure to challenge factual information that he admitted in the Plea Agreement and
15   her failure to challenge the sufficiency of the Indictment. Defense counsel could not have
16   challenged factual information that Mr. Wright admitted to in the Plea Agreement. Further,
17   as discussed in more detail above, the Indictment properly listed the drug type and the
18   Indictment need not allege quantity for oxycodone hydrochloride, so defense counsel's
19   representation as to those issues was not ineffective.
20                            CERTIFICATE OF APPEALABILITY
21         An appeal of this Order may not be taken unless this Court or a circuit justice
22   issues a certificate of appealability finding that "the applicant has made a substantial
23   showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2) (West 2013).
24   This requires a showing that "reasonable jurists would find the district Court's assessment
25   of the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484
26   (2000). Based on the Court's preceding analysis, the Court concludes that jurists of
27   reason would not differ with the Court's conclusion. Thus a certificate of appealability
28   should not issue.


     ORDER ON § 2255 MOTION - 3
 1              The Court has reviewed the file and Movant's Motion and is fully informed.
 2   Accordingly,
 3              IT IS ORDERED that Movant's Motion to Vacate, Set Aside or Correct Sentence by
 4   a Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed February 6, 2017, ECF
 5   No. 4234, is DENIED.
 6              The District Court Executive is directed to:
 7                 • File this Order,
 8                 • Provide copies to counsel and pro se Movant
 9                 • Inform the Ninth Circuit Court of Appeals that if the Movant files a Notice of
10                     Appeal that a certificate of appealability is DENIED; AND
11                 • CLOSE the corresponding civil file, 2:17-CV-0052-WFN.
12              DATED this 15th day of October, 2018.
13
14                                                   s/ Wm. Fremming Nielsen
                                                       WM. FREMMING NIELSEN
15   10-11-18                                   SENIOR UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER ON § 2255 MOTION - 4
